DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) (1, 5, 9-10) are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (hereinafter Wang)(US Publication 2019/0333198 A1)
Re claim 1, Wang discloses a motion classification model learning apparatus comprising: a training data acquisition part acquiring training data configured with pairs of video information about a motion that can be classified into any of a plurality of categories according to characteristics of the motion and category information that is a correct label corresponding to the video information. (See figs. 1, 5A; ¶ 65, 123-130 where it teaches a training dataset pair used to predict the motion in the images.)
But the reference of Wang fails to explicitly teach a motion history image generation part generating a motion history image of the video information; and a model learning part learning a model that outputs a label that is the category information, with the motion history image as an input.
However, the reference of Wang does suggest a motion history image generation part generating a motion history image of the video information (See fig. 1: 106; fig. 5A; 8A; ¶ 65, 123-130 where it teaches an optical flow prediction network.); and a model learning part learning a model that outputs a label that is the category information, with the motion history image as an input. (See fig. 1: 110, 112; ¶ 10, 34, 67-68, 123-130 where it teaches a optical flow prediction to a GAN to enable the GAN to generate a more realistic and accurate synthesized long-exposure image; classify the synthesized long-exposure image as real or fake.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Wang, in the manner as claimed, for the benefit of improving realism of the images. (See ¶ 124)

Re claim 5, Wang discloses a motion classification apparatus comprising: a weight storing part storing a weight of a model learned based on a motion history image of video information about a motion that can be classified into any of a plurality of categories according to characteristics of the motion and a correct label corresponding to the video information (See figs. 1, 5A; ¶ 60, 65, 89, 123-130 where it teaches weights in the NN; an optical flow prediction network); an unknown data acquisition part acquiring unknown data that is the video information to which the correct label is not attached. (See figs. 1, 5A; ¶ 60, 65, 89, 123-130 where it teaches a training dataset pair used to predict the motion in the images.)
But the reference of Wang fails to explicitly teach a motion history image generation part generating the motion history image of the unknown data; and a label selection part selecting a label showing which of the plurality of categories the unknown data belongs to, based on the motion history image of the unknown data and the weight.
However, the reference of Wang does suggest a motion history image generation part generating the motion history image of the unknown data (See fig. 1: 106; fig. 5A; 8A; ¶ 65, 123-130 where it teaches an optical flow prediction network.); and a label selection part selecting a label showing which of the plurality of categories the unknown data belongs to, based on the motion history image of the unknown data and the weight. (See fig. 1: 110, 112; ¶ 10, 34, 60, 67-68, 89, 123-130 where it teaches a optical flow prediction to a GAN to enable the GAN to generate a more realistic and accurate synthesized long-exposure image; classify the synthesized long-exposure image as real or fake; the network teaches weights being applied.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Wang, in the manner as claimed, for the benefit of improving realism of the images. (See ¶ 124)

Claims (9-10) have been analyzed and rejected w/r to claim 1 above.

Allowable Subject Matter
Claims (2-4, 6-8) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations of claim 2 & 6)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        December 13, 2022